Citation Nr: 1501753	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  11-02 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for pleural consistent with asbestos exposure (respiratory disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  The RO of jurisdiction is in Detroit, Michigan.

The Veteran testified before the Board at a November 2014 hearing at the RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to an evaluation in excess of 30 percent for service connected pleural consistent with asbestos.  The Board finds that a new VA examination should be conducted to determine the current severity of the Veteran's service-connected respiratory disability.  The Veteran's last VA examination for this disability was in October 2010.  In his November 2014 Board hearing testimony, the Veteran stated that his respiratory condition has worsened since the October 2010 VA examination.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Furthermore, in testifying about his respiratory disability the Veteran noted that his symptoms are most severe during the summer months, generally June through August.  In order to get the most accurate picture of the Veteran's disability, if possible, an attempt to should be made to schedule the Veteran's respiratory examination for some time during the months of June, July, or August.

Finally, the record reflects that the Veteran has received treatment from VA facilities in Iron Mountain, Michigan and Milwaukee, Wisconsin.  The claims file contains VA treatment records from Iron Mountain, Michigan as recently as January 2010 and from Milwaukee, Wisconsin VA as recently as November 2008.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, VA must undertake efforts to acquire more recent VA treatment records as they may be material to the Veteran's claim.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, all relevant records from VA facilities in Iron Mountain, Michigan from January 29, 2010 to the present and Milwaukee, Wisconsin from November 20, 2008 to the present.  

2.  Once item (1) is completed, schedule the Veteran for a VA respiratory examination to determine the current severity of all manifestations of his service-connected pleural consistent with asbestos exposure.  All necessary tests, to include pulmonary function testing, should be performed.  The Veteran's records must be made available to and reviewed by the examiner. 

To the extent possible, the respiratory examination should be conducted during June, July, or August.  The Board is aware that the most important issues in scheduling the examination are the availability of the VA examiner and the Veteran.  The Board is simply suggesting that, if possible, an attempt should be made to schedule the examination during these months as the Veteran has indicated this is when his symptoms are most severe.  

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




